OPINION — AG — ** LEASE TO PRIVATE CORPORATIONS ** THE UNIVERSITY OF OKLAHOMA MAY 'NOT' — EVEN WITH THE WRITTEN CONSENT OF THE CIVIL AERONAUTICS ADMINISTRATION — LEASE TO OTHERS ANY PORTION OF THE LANDS CONVEYED TO THE UNIVERSITY OF OKLAHOMA BY THE UNITED STATES OF AMERICA BY DEED ON AUGUST 3, 1948, TO BE USED AS A SITE FOR A SCIENTIFIC RESEARCH LABORATORY. (FEDERAL PROPERTY, UNIVERSITY PROPERTY , EDUCATIONAL, SCHOOL, AGREEMENT, CONTRACT) CITE: 70 Ohio St. 2094 [70-2094], 70 Ohio St. 2093 [70-2093], 70 Ohio St. 2091 [70-2091], ARTICLE XIIIA, SECTION 1, 70 Ohio St. 2094 [70-2094] [70-2094] (JAMES C. HARKIN)